DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3 are pending.
Claim 2 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 07/25/2022, with respect to Claims 1 and 3, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 05/23/2022) of claims 1-3 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on June 25, 2022 have been entered. Claims 1 and 3 are pending. 

Allowable Subject Matter
Claims 1 and 3 are allowed. Independent claim 1 and 3 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal-equipped electric wire comprising: an electric wire with a core wire and a covering portion of an insulating material covering a periphery of the core wire; and a crimp terminal with a base portion extending along an axial direction; a first barrel extending from the base portion in an intersecting direction that intersects the axial direction, and is crimped surrounding an outer circumference of a core wire exposed portion in which an outer peripheral surface of the core wire located between the first barrel and the base portion is exposed; a second barrel extending from the base portion in the intersecting direction located on a rear side of the first barrel in the axial direction, and is crimped surrounding an outer circumference of the covering portion of the electric wire; and an opening portion in which the core wire exposed portion and the covering portion are exposed to an outside between the first barrel and the second barrel, wherein an anticorrosive portion is formed so as to cover at least the opening portion, an adhesive member having a base member and adhesive layers formed on both sides of the base member is arranged on the covering portion, and the adhesive member is held in an elastically deformed state in a state where the second barrel crimps the covering portion, an inner adhesive layer adheres to the outer circumference of the covering portion, and an outer adhesive layer adheres to an inner circumference of the second barrel so as to follow an inner peripheral surface in the state where the second barrel crimps the covering portions the second barrel includes an end surface that extends away from the inner circumference, and the adhesive member extends outside of the second barrel in the axial direction and abuts the end surface of the second barrel, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of manufacturing a terminal-equipped electric wire that includes an electric wire having a core wire made of a conductor and a covering portion made of an insulating material covering a periphery of the core wire, and a crimp terminal having: a base portion extending along an axial direction; a first barrel which extends from the base portion in an intersecting direction that intersects the axial direction; a second barrel which extends from the base portion in the intersecting direction, is located on a rear side of the first barrel in the axial direction, the method comprising: a peeling step of peeling the covering portion of the electric wire to form a core wire exposed portion; an adhesive member pasting step of pasting an adhesive member onto the covering portion before contacting the core wire to the crimp terminal, the adhesive member having a base member and adhesive layers formed on both sides of the base member of the electric wire such that the adhesive layer wraps a whole circumference of the covering portion; a placing step of placing the electric wire with respect to the crimp terminal before crimping such that the second barrel and the adhesive member overlap; a crimping step of crimping the electric wire and the crimp terminal by crimping the first barrel onto an outer circumference of the core wire and the second barrel onto the adhesive member and the covering portion such that a core wire exposed portion and the covering portion are exposed to an outside between the first barrel and the second barrel; and an anticorrosive portion forming step of applying an anticorrosive agent to at least the opening portion and curing the anticorrosive agent to form an anticorrosive portion, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831